DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: for example, paragraph 0123 erroneously labels item 250 as the “target region” rather than item 200.  This is not an exhaustive list of the typographical errors.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7 and 11-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inoue (US 2018/0116623 A1).

Regarding claims 1, 15 and 16, Inoue discloses a method for collimator element adjustment of an x-ray system 10 with a central x-ray axis and an optical axis of an optical imaging device 13 differing therefrom (par.0120) (Figs.1-4, 10 and 19-22), including:
a) displaying a first recorded optical image G1 of an examination object (Fig.19);
b) marking a target region 75 as a region to be shown in the first recorded optical image G1 (pars.0116-0117);
c) determining at least one first collimator element position value based on the target region 75 marked in the first recorded optical image G1 (Fig.20); and
d) adjusting a position of a collimator element 14 position based upon the at least one first collimator element position value determined (pars.0119-0120).

With respect to claim 4, Inoue further discloses that the at least one first collimator element position value is a central position of a light field or is a light field size (Fig.19).

With respect to claim 5, Inoue further discloses that the first recorded optical image G1 is recorded in relation to the optical axis (inherent).

With respect to claim 7, Inoue further discloses that the determining establishes the collimator element position value taking into account the central x-ray axis and the optical axis differing from one another (par.0120).

With respect to claim 11, Inoue further discloses that the marking (step (b) above) includes:
e) showing a geometrical object 75 in the first recorded optical image G1 displayed (par.0117); and
f) adapting the object shown, via user signals entered via a user interface, to indicate the target regions 75 in the first recorded optical image G1 displayed (par.0116).

With respect to claim 12, Inoue further discloses that the adjusting of the first collimator element position is carried out automatically, via motorized computer-controlled positioning system 21 and 23 (Fig.4).
Regarding claims 13 and 14, Inoue discloses an x-ray system 10 having a collimator adjustment unit 23 for collimator element adjustment 21 of a collimator element system 14 (Figs.1-4, 10 and 19-22), including:
a) a user interface (15 or 24), at which a first recorded optical image G1 is shown (Fig.19), at least one region of the first recorded optical image G1 being markable as a target region 75 to be shown in the optical image G1 (par.0116);
b) a determination unit 23, to automatically determine collimator element position values, based on marking data for the target region 75 entered via the user interface 15 or 24 and based on geometrical parameters of the collimator element 14 (Fig.20); and
c) a computer-controlled positioning mechanism 21, to adjust the collimator element system 14 with the collimator element position values determined by the determination unit 23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2, 3, 6 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Barnes (US 7,581,884 B1).

With respect to claim 2, Inoue does not specifically disclose an iterative process where a second optical image is recorded with the at least one collimator element position value adjusted, and subsequently determining and adjusting at least a second collimator element position value based on a comparison of the first light field and the target region in the second recorded optical image.
Barnes teaches an automated alignment process (Figs.3 and 8) where optical images are acquired (“measure tube position”) and tube positions are determined based on the comparison between a subsequent optical image and the calibration image (“subtract calibration position”).  In this manner, the x-ray source is ensured to be properly aligned to the detector in order to avoid unnecessary radiation exposure to the patient for a given image and avoiding a repeat imaging of the patient due to poor alignment.
The teachings of Barnes are analogous to adjusting a collimator field to a region of interest as taught by Inoue, where the desired target region in the subsequent optical image of Inoue corresponds to the calibration position of Barnes, and the subsequent collimator position changes are determined based on the comparison between the calibration position and subsequent optical images.  Additionally, both alignment methods are for the same reasons of minimizing the radiation dose to the patient and avoiding re-imaging the patient.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Inoue to:
e) record a second optical image with a first light field shown, with the at least one collimator element position value adjusted;
f) subsequently determine at least one second collimator element position value based on a comparison of the first light field and a target region in the second recorded optical image; and
g) subsequently adjust the collimator element position based on the at least one second collimator element position value determined;
as suggested by Barnes in order to minimize radiation exposure to the patient by ensuring proper alignment of the x-ray beam and the region of interest, as desired by both Inoue and Barnes.

With respect to claim 3, Barnes teaches an iterative process (Fig.8) where the process repeats until an undisclosed convergence criterium is met.

With respect to claim 6, Inoue further discloses that the first light field G1 is shown in a display in relation to the central x-ray axis (Fig.19).

With respect to claim 17, Inoue further discloses that the first recorded optical image is recorded in relation to the optical axis (inherent).

With respect to claims 18 and 19, Inoue further discloses non-transitory computer program products and computer-readable media storing the program for performing the method.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

With respect to claim 8, the prior art neither teaches nor reasonably suggests the additional limitation that the SID is essentially unknown, as required by the combination as claimed.  The methodologies of Inoue are predicated on the assumption that the SID is known (pars.0119-0120).

With respect to claim 9, the prior art neither teaches nor reasonably suggests the additional limitation that the comparison includes forming a difference between the first recorded optical image and the second recorded optical image, as required by the combination as claimed.  The teachings of Barnes are based on comparison to the calibration image, rather than between consecutive optical images acquired during the alignment process.  Similarly, as the teachings apply to Inoue, the comparisons would be to the desired target region, rather than a comparison of how far the collimator was adjusted from the previous adjustment.
Claim 10 is objected to by virtue of its dependence upon claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  the remaining art of record establishes the state of the art in automated collimator field adjustments based on optical images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884